Citation Nr: 1700618	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for coronary artery disease status post stent placement and myocardial infarction.

2.  Entitlement to a compensable rating for tinea pedis with onychomycosis and callous.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, September 1982 to December 1989, and December 1989 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2016 Informal Hearing Presentation (IHP), the Veteran's representative reported that the Veteran's service-connected heart and foot conditions have worsened since the last VA examinations in November 2010.  As the record suggests an increase in the severity of the Veteran's conditions since the Veteran was last examined by VA, reexamination is warranted.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from January 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, including those dated from January 2015 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his coronary artery disease status post stent placement and myocardial infarction.  

The Veteran's file must be reviewed by the VA examiner. 

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his tinea pedis with onychomycosis and callous.  

The Veteran's file must be reviewed by the VA examiner. 

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


